Exhibit 10.1

 

STOCKHOLDERS AGREEMENT

 

BY AND AMONG

 

INTRAWEST RESORTS HOLDINGS, INC.,

 

INTRAWEST EUROPE HOLDINGS S.À R.L.

 

AND

 

INTRAWEST S.À R.L.

 

Dated as of January 30, 2014

 

 

TABLE OF CONTENTS

 

ARTICLE I   DEFINITIONS   Section 1.1 Certain Defined Terms   1 Section 1.2
Construction   6         ARTICLE II   TRANSFER   Section 2.1 Binding Effect on
Transferees   6 Section 2.2 Additional Purchases   6 Section 2.3 Charter
Provisions   6 Section 2.4 Legend   7         ARTICLE III   BOARD OF DIRECTORS  
Section 3.1 Board   7 Section 3.2 Committees   9         ARTICLE IV  
REGISTRATION RIGHTS   Section 4.1 Demand Registration   9 Section 4.2 Piggyback
Registrations   11 Section 4.3 Shelf Registration   13 Section 4.4 Withdrawal
Rights   15 Section 4.5 Registration Procedures   15 Section 4.6 Registration
Expenses   21         ARTICLE V   INDEMNIFICATION   Section 5.1 General
Indemnification   21 Section 5.2 Registration Statement Indemnification   22
Section 5.3 Contribution   23 Section 5.4 Procedure   23 Section 5.5 Other
Matters   24

i

 

ARTICLE VI   SERVICES   Section 6.1 Tax Services   24         ARTICLE VII  
MISCELLANEOUS   Section 7.1 Headings   25 Section 7.2 Entire Agreement   25
Section 7.3 Further Actions; Cooperation   25 Section 7.4 Notices   25 Section
7.5 Applicable Law   26 Section 7.6 Severability   26 Section 7.7 Successors and
Assigns   27 Section 7.8 Amendments   27 Section 7.9 Waiver   27 Section 7.10
Counterparts   27 Section 7.11 Submission To Jurisdiction   27 Section 7.12
Injunctive Relief   28 Section 7.13 Recapitalizations, Exchanges, Etc. Affecting
the Shares of Common Stock; New Issuance   28 Section 7.14 Termination   28
Section 7.15 Third Party Beneficiary   28 Section 7.16 Rule 144   29 Section
7.17 Information   29



ii

 

STOCKHOLDERS AGREEMENT

 

THIS STOCKHOLDERS AGREEMENT (this “Agreement”) is made as of , 2014, by and
between Intrawest Europe Holdings S.à r.l., a société à responsabilité limitée
(private limited liability company) duly formed and validly existing under the
laws of the Grand-Duchy of Luxembourg (“IEH”), Intrawest S.à r.l., a société à
responsabilité limitée (private limited liability company) duly formed and
validly existing under the laws of the Grand-Duchy of Luxembourg (“ITW S.à
r.l.”) and Intrawest Resorts Holdings, Inc., a Delaware corporation (the
“Company”). Unless otherwise indicated, references to articles and sections
shall be to articles and sections of this Agreement. WHEREAS, the IEH and ITW
S.à r.l. are holders of shares of Common Stock (as hereinafter defined); and

 

WHEREAS, the Company has agreed to provide the registration rights and other
rights set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein and for good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1 Certain Defined Terms. For purposes of this Agreement, the following
terms shall have the following meanings:

 

(a) “Actions” shall have the meaning assigned to it in Section 5.1(a).

 

(b) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
the Exchange Act; provided that no Stockholder shall be deemed an Affiliate of
any other Stockholder solely by reason of any investment in the Company.

 

(c) “Agreement” shall have the meaning assigned to it in the preamble.

 

(d) A Person shall be deemed to “Beneficially Own” securities if such Person is
deemed to be a “beneficial owner” within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the date of this Agreement.

 

(e) “Board” shall mean the board of directors of the Company.

 

(f) “Bylaws” shall mean the bylaws of the Company, as may be amended and/or
restated from time to time.

 

 

(g) “Cayman L.P. Limited Partnership Agreement” shall mean the Third Amended and
Restated Exempted Limited Partnership Agreement of Intrawest Cayman L.P., an
exempted limited partnership formed and existing under the laws of the Cayman
Islands, as such agreement may be amended, supplemented, modified or replaced.

 

(h) “Certificate of Incorporation” shall mean the certificate of incorporation
of the Company, as may be amended and/or restated from time to time.

 

(i) “Commission” shall mean the United States Securities and Exchange Commission
or any successor agency.

 

(j) “Common Stock” shall mean the Company’s common stock, par value $0.01 per
share, and any and all securities of any kind whatsoever of the Company which
may be issued and outstanding on or after the date hereof in respect of, in
exchange for, or upon conversion of shares of Common Stock pursuant to a merger,
consolidation, stock split, stock dividend, recapitalization of the Company or
otherwise.

 

(k) “Company” shall have the meaning assigned to it in the preamble.

 

(l) “Company Securities” shall mean (i) any Common Stock and (ii) any other
securities of the Company entitled to vote generally in the election of
directors of the Company.

 

(m) “Demand” shall have the meaning assigned to it in Section 4.1(a).

 

(n) “Demand Registration” shall have the meaning assigned to it in Section
4.1(a).

 

(o) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

(p) “FIG” shall mean Fortress Investment Group LLC, a Delaware limited liability
company.

 

(q) “FIG LLC” shall mean FIG LLC, a Delaware limited liability company, or any
other Person designated as “FIG LLC” by FIG in a written notice to the Company.

 

(r) “Filings” shall mean annual, quarterly and current reports and other
documents filed or furnished by the Company or any Subsidiary of the Company
under the Exchange Act; annual reports to stockholders, annual and quarterly
statutory statements of the Company or any Subsidiary of the Company; and any
registration statements, prospectuses documents filed or furnished by the
Company or any of its Subsidiaries under the Securities Act (other than any
registration statement, any Issuer Free Writing Prospectus, any prospectus or
preliminary prospectus or any amendment thereof or supplement thereto to the
extent that Section 5.2 of this Agreement applies).

 

(s) “FINRA” shall mean the Financial Industry Regulatory Authority.

2

 

(t) “Fortress Affiliate Stockholder” shall mean (A) any director of the Company
who may be deemed an Affiliate of FIG, (B) any director or officer of FIG or its
Affiliates and (C) any investment funds (including any managed accounts) managed
directly or indirectly by FIG or its Affiliates.

 

(u) “Form S-3” shall have the meaning assigned to it in Section 4.3(a).

 

(v) “Free Writing Prospectus” shall mean a free writing prospectus, as defined
in Rule 405 under the Securities Act.

 

(w) “Grove Limited Partners” shall have the meaning assigned to it in the Cayman
L.P. Limited Partnership Agreement.

 

(x) “IEH” shall have the meaning assigned to it in the preamble.

 

(y) “Initial Public Offering” shall mean the initial public offering of Common
Stock pursuant to an effective registration statement under the Securities Act.

 

(z) “Initial Stockholders” shall mean IEH and ITW S.à r.l.

 

(aa) “Inspectors” shall have the meaning assigned to it in Section 4.5(a)(viii).

 

(bb) “IPO Underwriting Agreement” shall mean the underwriting agreement, dated
       , 2014, between the Company and the underwriters named therein.

 

(cc) “Issuer Free Writing Prospectus” shall mean an issuer free writing
prospectus, as defined in Rule 433 under the Securities Act.

 

(dd) “ITW S.à r.l.” shall have the meaning assigned to it in the preamble.

 

(ee) “Losses” shall have the meaning assigned to it in Section 5.1(a).

 

(ff) “Offering Expenses” shall have the meaning assigned to it in Section
4.6(a).

 

(gg) “Other Demanding Sellers” shall have the meaning assigned to it in Section
4.2(b).

 

(hh) “Other Proposed Sellers” shall have the meaning assigned to it in Section
4.2(b).

 

(ii) “Partnership Interest” shall have the meaning assigned to it in the Cayman
L.P. Limited Partnership Agreement.

3

 

(jj) “Permitted Transferee” shall mean, with respect to each Stockholder, (i)
any other Stockholder, (ii) such Stockholder’s Affiliates, (iii) in the case of
any Stockholder, (A) any equity holder, member or general or limited partner of
such Stockholder (including any equity holder of the Initial Stockholders), (B)
any corporation, partnership, limited liability company or other entity that is
an Affiliate of such Stockholder or any equity holder, member, general or
limited partner of such Stockholder (collectively, “Stockholder Affiliates”),
(C) any investment funds managed directly or indirectly by such Stockholder or
any Stockholder Affiliate (a “Stockholder Fund”), (D) any general or limited
partner of any Stockholder Fund, (E) any managing director, general partner,
director, limited partner, officer or employee of any Stockholder Affiliate, or
any spouse, lineal descendant, sibling, parent, heir, executor, administrator,
testamentary trustee, legatee or beneficiary of any of the foregoing persons
described in this clause (E) (collectively, “Stockholder Associates”) or (F) any
trust, the beneficiaries of which, or any corporation, limited liability company
or partnership, the stockholders, members or general or limited partners of
which, consist solely of any one or more of such Stockholder, any general or
limited partner of such Stockholder, any Stockholder Affiliates, any Stockholder
Fund, any Stockholder Associates, their spouses or their lineal descendants and
(iv) any other Person that acquires shares of Common Stock from such Stockholder
other than pursuant to a Public Offering and that agrees to become party to or
be bound by this Agreement.

 

(kk) “Person” shall mean any individual, firm, corporation, partnership, limited
liability company or other entity, and shall include any successor (by merger or
otherwise) of such entity.

 

(ll) “Piggyback Notice” shall have the meaning assigned to it in Section 4.2(a).

 

(mm) “Piggyback Registration” shall have the meaning assigned to it in Section
4.2(a).

 

(nn) “Piggyback Seller” shall have the meaning assigned to it in Section 4.2(a).

 

(oo) “Public Offering” shall mean an offering of equity securities of the
Company pursuant to an effective registration statement under the Securities
Act, including an offering in which Stockholders are entitled to sell Common
Stock pursuant to the terms of this Agreement.

 

(pp) “Records” shall have the meaning assigned to it in Section 4.5(a)(viii).

 

(qq) “Registrable Amount” shall mean a number of shares of Common Stock equal to
1% of the Common Stock issued and outstanding immediately after the consummation
of the Initial Public Offering.

 

(rr) “Registrable Securities” shall mean any Common Stock currently owned or
hereafter acquired by any Stockholder. As to any particular Registrable
Securities, such securities shall cease to be Registrable Securities when (x) a
registration statement registering such securities under the Securities Act has
been declared effective and such securities have been sold or otherwise
transferred by the holder thereof pursuant to such effective registration
statement or (y) such securities are sold in accordance with Rule 144 (or any
successor provision) promulgated under the Securities Act.

4

 



(ss) “Registration Expenses” shall have the meaning assigned to it in Section
4.6(a).

 

(tt) “Requesting Stockholder” shall have the meaning assigned to it in Section
4.1(a).

 

(uu) “Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(vv) “Selling Holders” shall have the meaning assigned to it in Section
4.5(a)(i).

 

(ww) “Shelf Notice” shall have the meaning assigned to it in Section 4.3(a).

 

(xx) “Shelf Registration Effectiveness Period” shall have the meaning assigned
to it in Section 4.3(c).

 

(yy) “Shelf Registration Statement” shall have the meaning assigned to it in
Section 4.3(a).

 

(zz) “Shelf Underwritten Offering” shall have the meaning assigned to it in
Section 4.3(f).

 

(aaa) “Stockholders” shall mean (i) the Initial Stockholders, (ii) each Fortress
Affiliate Stockholder and each entity formed by a Fortress Affiliate Stockholder
to directly or indirectly hold any interests in the Initial Stockholders or the
Company and (iii) each Permitted Transferee who becomes a party to or bound by
the provisions of this Agreement in accordance with the terms hereof or a
Permitted Transferee thereof who is entitled to enforce the provisions of this
Agreement in accordance with the terms hereto, in each case of clauses (i), (ii)
and (iii) to the extent that the Initial Stockholder, Fortress Affiliate
Stockholders and Permitted Transferees, together, hold of record or Beneficially
Own at least a Registrable Amount.

 

(bbb) “Subsidiary” shall mean with respect to any Person (i) a corporation,
fifty percent (50%) or more of the voting or capital stock of which is, as of
the time in question, directly or indirectly owned by such Person, (ii) any
other partnership, joint venture, association, joint stock company, trust,
unincorporated organization or other entity in which such Person, directly or
indirectly, owns fifty percent (50%) or more of the equity economic interest
thereof or has the power to elect or direct the election of fifty percent (50%)
or more of the members of the governing body of such entity or otherwise has
control over such entity (e.g., as the managing partner of a partnership), or
(iii) which would be considered subsidiaries of such Person within the meaning
of Regulation S-K or Regulation S-X.

 

(ccc) “Suspension Period” shall have the meaning assigned to it in Section
4.3(d).

5

 

(ddd) “Third Lien Loan” shall have the meaning assigned to it in the Cayman L.P.
Limited Partnership Agreement.

 

(eee) “Underwritten Offering” shall mean a sale of securities of the Company to
an underwriter or underwriters for reoffering to the public.

 

(fff) “Voting Power of the Company” shall mean the voting power of the then
issued and outstanding capital stock of the Company entitled to vote in the
election of directors of the Company.

 

Section 1.2 Construction. For the purposes of this Agreement (i) words
(including capitalized terms defined herein) in the singular shall be held to
include the plural and vice versa and words (including capitalized terms defined
herein) of one gender shall be held to include the other gender as the context
requires, (ii) the terms “hereof,” “herein” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole and not to any particular provision of this Agreement, and Article
and Section references are to Articles and Sections of this Agreement, unless
otherwise specified, (iii) the word “including” and words of similar import when
used in this Agreement shall mean “including, without limitation,” (iv) all
references to any period of days shall be deemed to be to the relevant number of
calendar days unless otherwise specified, and (v) all references herein to “$”
or dollars shall refer to United States dollars, unless otherwise specified.

 

ARTICLE II

 

TRANSFER

 

Section 2.1 Binding Effect on Transferees. A Permitted Transferee shall become a
Stockholder hereunder, without any further action by the Company, following a
transfer by a Stockholder of Company Securities to such Permitted Transferee
upon the execution by such Permitted Transferee of a joinder providing that such
Person shall be bound by and shall fully comply with the terms of this Agreement
(including the provisions of Article IV with respect to the Company Securities
being transferred to such transferee). The Fortress Affiliate Stockholders shall
be deemed to be Stockholders without any further action.

 

Section 2.2 Additional Purchases. Any Company Securities owned by a Stockholder
on or after the date of this Agreement shall have the benefit of and be subject
to the terms and conditions of this Agreement.

 

Section 2.3 Charter Provisions. The parties hereto shall use their respective
reasonable efforts (including voting or causing to be voted all of the Company
Securities held of record by such party or Beneficially Owned by such party by
virtue of having voting power over such Company Securities) so as to cause no
amendment to be made to the Certificate of Incorporation or Bylaws as in effect
as of the date of this Agreement in a manner that would (a) add restrictions to
the transferability of the Company Securities by the Initial Stockholders, any
Fortress Affiliate Stockholder or their Permitted Transferees who remain a
“Stockholder” (as such term is used herein) at the time of such an amendment,
which restrictions are beyond those then provided for in the Certificate of
Incorporation, this Agreement or applicable securities laws or (b) nullify any
of the rights of the Initial Stockholders, any Fortress Affiliate Stockholder or
their Permitted Transferees who remain a “Stockholder” (as such term is used
herein) at the time of such amendment, which rights are explicitly provided for
in this Agreement, unless, in each such case, such amendment shall have been
approved by such Stockholder.

6

 

Section 2.4 Legend. Any certificate representing Company Securities issued to a
Stockholder shall be stamped or otherwise imprinted with a legend in
substantially the following form:

 

“The shares represented by this certificate are subject to the provisions
contained in the Stockholders Agreement, dated as of , 2014, by and among
Intrawest Resorts Holdings, Inc. and the stockholder of Intrawest Resorts
Holdings, Inc. described therein.”

 

The Company shall make customary arrangements to cause any Company Securities
issued in uncertificated form to be identified on the books of the Company in a
substantially similar manner.

 

ARTICLE III

 

BOARD OF DIRECTORS

 

Section 3.1 Board.

 

(a) For so long as this Agreement is in effect, the Company and each Stockholder
shall take all reasonable actions within their respective control (including
voting or causing to be voted all of the Company Securities held of record by
such Stockholder or Beneficially Owned by such Stockholder by virtue of having
voting power over such Company Securities, and, with respect to the Company, as
provided in Sections 3.1(d) and (e)) so as to cause to be elected to the Board,
and to cause to continue in office:

 

(i) a number of directors equal to a majority of the Board, plus one director,
shall be individuals designated by FIG LLC, for so long as the Stockholders,
together, have Beneficial Ownership of at least 30% of the Voting Power of the
Company;

 

(ii) a number of directors equal to a majority of the Board, minus one director,
shall be individuals designated by FIG LLC, for so long as the Stockholders,
together, have Beneficial Ownership of less than 30% but at least 20% of the
Voting Power of the Company, provided that if the Board consists of six or fewer
directors, then FIG LLC shall have the right to designate a number of directors
equal to three directors;

 

(iii) a number of directors (rounded up to the nearest whole number) that would
be required to maintain the Stockholder’s proportional representation on the
Board shall be individuals designated by FIG LLC, for so long as the
Stockholders, together, have Beneficial Ownership of less than 20% but at least
10% of the Voting Power of the Company, provided that if the Board consists of
six or fewer directors, then FIG LLC shall have the right to designate a number
of directors equal to two directors; and

7

 

(iv) a number of directors (rounded up to the nearest whole number) that would
be required to maintain the Stockholder’s proportional representation on the
Board shall be individuals designated by FIG LLC, for so long as the
Stockholders, together, have Beneficial Ownership of less than 10% but at least
5% of the Voting Power of the Company, provided that if the Board consists of
six or fewer directors, then FIG LLC shall have the right to designate a number
of directors equal to one director.

 

(b) In addition to the number of directors that FIG LLC may designate pursuant
Section 3.1(a), until the earlier of the date on which (i) the Third Lien Loan
is repaid in full or (ii) the Grove Limited Partners cease to own any
Partnership Interest, the Company shall take all reasonable actions within its
control and as provided in Sections 3.1(d) and (e) so as to cause to be elected
to the Board, and to cause to continue in office, one additional director;
provided that the director elected pursuant to this Section 3.1(b) shall not be
counted as a director designated by FIG LLC for purposes of the calculations set
forth in Section 3.1(a).

 

(c) If FIG LLC notifies the Stockholders of its desire to remove, with or
without cause, any director previously designated by it, the Stockholders shall
vote or cause to be voted all of the shares of Company Securities held of record
by such Stockholders or Beneficially Owned by such Stockholders by virtue of
having voting power over such Company Securities and take all other reasonable
actions within its control to cause the removal of such director.

 

(d) The Company agrees to include in the slate of nominees recommended by the
Board those persons designated by FIG LLC in accordance with Section 3.1(a) and
3.1(b) and to use its reasonable best efforts to cause the election of each such
designee to the Board, including nominating such designees to be elected as
directors, in each case subject to applicable law.

 

(e) In the event that a vacancy is created at any time by the death, disability,
retirement, resignation or removal (with or without cause) of any director who
is designated by FIG LLC in accordance with Section 3.1(a) or 3.1(b), the
Company agrees to take at any time and from time to time all actions necessary
to cause the vacancy created thereby to be filled as promptly as practicable by
a new designee of FIG LLC. In the event that the size of the Board is expanded
to more than six directors, the Company agrees to take at any time and from time
to time all actions necessary to cause the Board to continue to have the number
of FIG LLC’s designees that corresponds to the requirements of Section 3.1(a).

8

 

(f) In the event that at any time the number of directors entitled to be
designated by FIG LLC pursuant to Section 3.1(a) decreases, the Initial
Stockholders and their Permitted Transferees shall take reasonable actions to
cause a sufficient number of directors designated pursuant to Section 3.1(a) to
resign from the Board at or prior to the end of such designated director’s term
such that the number of designated directors after such resignation(s) equals
the number of directors FIG LLC would have been entitled to designate pursuant
to Section 3.1(a). Any vacancies created by such resignation may remain vacant
until the next annual meeting of stockholders or filled by a majority vote of
the Board. Notwithstanding the foregoing, such designated director(s) need not
resign from the Board at or prior to the end of such director’s term if the
Company’s nominating committee recommends the nomination of such director(s) for
election at the next annual meeting coinciding with the end of such director’s
term, or otherwise (and for the avoidance of doubt, such director shall no
longer be considered a designee of FIG LLC).

 

Section 3.2 Committees. For so long as this Agreement is in effect, the Company
shall take all reasonable actions within its control at any given time so as to
cause to be appointed to any committee of the Board a number of directors
designated by FIG LLC that is up to the number of directors that is
proportionate (rounding up to the next whole director) to the representation
that FIG LLC is entitled to designate to the Board under Section 3.1(a), to the
extent such directors are permitted to serve on such committees under the
applicable rules of the Commission and the New York Stock Exchange (“NYSE”) or
by any other applicable stock exchange. It is understood by the parties hereto
that FIG LLC shall not be required to have its directors represented on any
committee and any failure to exercise such right in this section in a prior
period shall not constitute any waiver of such right in a subsequent period.

 

ARTICLE IV

 

REGISTRATION RIGHTS

 

Section 4.1 Demand Registration.

 

(a) At any time after the date that is 180 days after the date hereof (or such
earlier date (i) as would permit the Company to cause any filings required
hereunder to be filed on the 180th day after the date hereof or (ii) as is
permitted by waiver under the IPO Underwriting Agreement), any Person that is a
Stockholder (a “Requesting Stockholder”) on the date a Demand is made shall be
entitled to make a written request of the Company (a “Demand”) for registration
under the Securities Act of a number of Registrable Securities that, when taken
together with the number of Registrable Securities requested to be registered
under the Securities Act by such Requesting Stockholder’s Affiliates, equals or
is greater than the Registrable Amount (a “Demand Registration”) and thereupon
the Company will, subject to the terms of this Agreement, use its commercially
reasonable efforts to effect the registration under the Securities Act of:

 

(i) the Registrable Securities which the Company has been so requested to
register by the Requesting Stockholders for disposition in accordance with the
intended method of disposition stated in such Demand, which may be an
Underwritten Offering;

 

(ii) all other Registrable Securities which the Company has been requested to
register pursuant to Section 4.1(b); and

9

 

(iii) all shares of Common Stock which the Company may elect to register in
connection with any offering of Registrable Securities pursuant to this Section
4.1, but subject to Section 4.1(f);

 

all to the extent necessary to permit the disposition (in accordance with the
intended methods thereof) of the Registrable Securities and the additional
Common Stock, if any, to be so registered.

 

(b) A Demand shall specify: (i) the aggregate number of Registrable Securities
requested to be registered in such Demand Registration, (ii) the intended method
of disposition in connection with such Demand Registration, to the extent then
known and (iii) the identity of the Requesting Stockholder (or Requesting
Stockholders). Within five days after receipt of a Demand, the Company shall
give written notice of such Demand to any other Persons that on the date a
Demand is delivered to the Company is a Stockholder (excluding Fortress
Affiliate Stockholders which have not signed a joinder as contemplated by
Section 2.1). Subject to Section 4.1(f), the Company shall include in the Demand
Registration covered by such Demand all Registrable Securities with respect to
which the Company has received a written request for inclusion therein. Such
written request shall comply with the requirements of a Demand as set forth in
this Section 4.1(b).

 

(c) Each Stockholder shall be entitled to an unlimited number of Demand
Registrations until such time as the Stockholders, together, Beneficially Own
less than a Registrable Amount.

 

(d) Demand Registrations shall be on such registration form of the Commission
for which the Company is eligible as shall be selected by the Requesting
Stockholders whose shares represent a majority of the Registrable Securities
that the Company has been requested to register, including, to the extent
permissible, an automatically effective registration statement or an existing
effective registration statement filed by the Company with the Commission, and
shall be reasonably acceptable to the Company.

 

(e) The Company shall not be obligated to effect any Demand Registration (A)
within one month of a “firm commitment” Underwritten Offering in which all
Stockholders were given “piggyback” rights pursuant to Section 4.2 (subject to
Section 4.1(f)) and provided that at least 50% of the number of Registrable
Securities requested by such Stockholders to be included in such Demand
Registration were included or (B) within one month of any other Underwritten
Offering pursuant to Section 4.3(e). In addition, the Company shall be entitled
to postpone (upon written notice to all Stockholders) for a reasonable period of
time not to exceed 60 days in succession the filing or the effectiveness of a
registration statement for any Demand Registration (but no more than twice, or
for more than 90 days in the aggregate, in any period of 12 consecutive months)
if the Board determines in good faith and in its reasonable judgment that the
filing or effectiveness of the registration statement relating to such Demand
Registration would cause the disclosure of material, non-public information that
the Company has a bona fide business purpose for preserving as confidential. In
the event of a postponement by the Company of the filing or effectiveness of a
registration statement for a Demand Registration, the holders of a majority of
Registrable Securities held by the Requesting Stockholder(s) shall have the
right to withdraw such Demand in accordance with Section 4.4.

10

 

(f) The Company shall not include any securities other than Registrable
Securities in a Demand Registration, except with the written consent of
Stockholders participating in such Demand Registration that hold a majority of
the Registrable Securities included in such Demand Registration. If, in
connection with a Demand Registration, any managing underwriter (or, if such
Demand Registration is not an Underwritten Offering, a nationally recognized
investment bank engaged in connection with such Demand Registration) advises the
Company, that, in its opinion, the inclusion of all of the securities, including
securities of the Company that are not Registrable Securities, sought to be
registered in connection with such Demand Registration would adversely affect
the marketability of the Registrable Securities sought to be sold pursuant
thereto, then the Company shall include in such registration statement only such
securities as the Company is advised by such underwriter or investment bank can
be sold without such adverse effect as follows and in the following order of
priority: (i) first, up to the number of Registrable Securities requested to be
included in such Demand Registration by the Stockholders, which, in the opinion
of the underwriter can be sold without adversely affecting the marketability of
the offering, pro rata among such Stockholders requesting such Demand
Registration on the basis of the number of such securities held by such
Stockholders and such Stockholders that are Piggyback Sellers; (ii) second,
securities the Company proposes to sell; and (iii) third, all other securities
of the Company duly requested to be included in such registration statement, pro
rata on the basis of the number of such other securities requested to be
included or such other method determined by the Company.

 

(g) Any investment bank(s) that will serve as an underwriter with respect to
such Demand Registration or, if such Demand Registration is not an Underwritten
Offering, any investment bank engaged in connection therewith, shall be selected
(i) by FIG LLC, for so long as a majority of the outstanding Common Stock of the
Company is owned by the Initial Stockholders, their Permitted Transferees and
any Fortress Affiliate Stockholder, and thereafter (ii) by the Stockholder
participating in such Demand Registration that holds (together with its
Permitted Transferees) a number of Registrable Securities included in such
Demand Registration constituting a plurality of all Registrable Securities
included in such Demand Registration.

 

Section 4.2 Piggyback Registrations.

 

(a) Subject to the terms and conditions hereof, whenever the Company proposes to
register any of its equity securities under the Securities Act (other than a
registration by the Company (x) on a registration statement on Form S-4 or (y)
on a registration statement on Form S-8 (or, in any of the cases of (x) or (y),
on any successor forms thereto)) (each, a “Piggyback Registration”), whether for
its own account or for the account of others, the Company shall give the
Stockholders (excluding Fortress Affiliate Stockholders which have not signed a
joinder as contemplated by Section 2.1) prompt written notice thereof (but not
less than five days prior to the filing by the Company with the Commission of
any registration statement with respect thereto). Such notice (a “Piggyback
Notice”) shall specify, at a minimum, the number of equity securities proposed
to be registered, the proposed date of filing of such registration statement
with the Commission, the proposed means of distribution and the proposed
managing underwriter or underwriters (if any and if known). Upon the written
request of any Person that on the date of such Piggyback Notice is a
Stockholder, given within five days after such Piggyback Notice is received by
such Person (any such Persons, a “Piggyback Seller”) (which written request
shall specify the number of Registrable Securities then presently intended to be
disposed of by such Piggyback Seller), the Company, subject to the terms and
conditions of this Agreement, shall use its commercially reasonable efforts to
cause all such Registrable Securities held by Piggyback Sellers with respect to
which the Company has received such written requests for inclusion to be
included in such Piggyback Registration on the same terms and conditions as the
Company’s equity securities being sold in such Piggyback Registration.

11

 

(b) If, in connection with a Piggyback Registration, any managing underwriter
(or, if such Piggyback Registration is not an Underwritten Offering, a
nationally recognized investment bank engaged in connection with such Demand
Registration) advises the Company in writing that, in its opinion, the inclusion
of all the equity securities sought to be included in such Piggyback
Registration by (i) the Company, (ii) others who have sought to have equity
securities of the Company registered in such Piggyback Registration pursuant to
rights to demand (other than pursuant to so-called “piggyback” or other
incidental or participation registration rights) such registration (such Persons
being “Other Demanding Sellers”), (iii) the Piggyback Sellers and (iv) any other
proposed sellers of equity securities of the Company (such Persons being “Other
Proposed Sellers”), as the case may be, would adversely affect the marketability
of the equity securities sought to be sold pursuant thereto, then the Company
shall include in the registration statement applicable to such Piggyback
Registration only such equity securities as the Company is so advised by such
underwriter or investment bank can be sold without such an effect, as follows
and in the following order of priority:

 

(i) if the Piggyback Registration relates to an offering for the Company’s own
account, then (A) first, such number of equity securities to be sold by the
Company as the Company, in its reasonable judgment and acting in good faith and
in accordance with sound financial practice, shall have determined, (B) second,
Registrable Securities of Piggyback Sellers and securities sought to be
registered by Other Demanding Sellers (if any), pro rata on the basis of the
number of shares of Common Stock held by such Piggyback Sellers and Other
Demanding Sellers and (C) third, other equity securities held by any Other
Proposed Sellers; or

 

(ii) if the Piggyback Registration relates to an offering other than for the
Company’s own account, then (A) first, such number of equity securities sought
to be registered by each Other Demanding Seller and the Piggyback Sellers (if
any), pro rata in proportion to the number of shares of Common Stock held by all
such Other Demanding Sellers and Piggyback Sellers and (B) second, other equity
securities held by any Other Proposed Sellers or to be sold by the Company as
determined by the Company and with such priorities among them as may from time
to time be determined or agreed to by the Company.

 

(c) In connection with any Underwritten Offering under this Section 4.2 for the
Company’s account, the Company shall not be required to include a holder’s
Registrable Securities in the Underwritten Offering unless such holder accepts
the terms of the underwriting as agreed upon between the Company and the
underwriters selected by the Company; provided, that any applicable underwriting
agreement includes only customary terms and conditions.

12

 

(d) If, at any time after giving written notice of its intention to register any
of its equity securities as set forth in this Section 4.2 and prior to the time
the registration statement filed in connection with such Piggyback Registration
is declared effective, the Company shall determine for any reason not to
register such equity securities, the Company may, at its election, give written
notice of such determination to each Stockholder and thereupon shall be relieved
of its obligation to register any Registrable Securities in connection with such
particular withdrawn or abandoned Piggyback Registration (but not from its
obligation to pay the Registration Expenses in connection therewith as provided
herein); provided, that Stockholders may continue the registration as a Demand
Registration pursuant to the terms of Section 4.1.

 

Section 4.3 Shelf Registration.

 

(a) Subject to Section 4.3(e), and further subject to the availability of a
Registration Statement on Form S-3 or a successor form, which may be an
automatically effective registration statement at any time the Company is
eligible (“Form S-3”) to the Company, the Initial Stockholders or any of their
Permitted Transferees (in each case to the extent a Stockholder hereunder) may
by written notice delivered (which notice can be delivered at any time after the
eleven month anniversary of the date hereof) to the Company (the “Shelf Notice”)
require the Company to (i) file as promptly as practicable (but no later than 30
days after the date the Shelf Notice is delivered), and to use commercially
reasonable efforts to cause to be declared effective by the Commission at the
earliest possible date permitted under the rules and regulations of the
Commission (but no later than 60 days after such filing date), a Form S-3, or
(ii) use an existing Form S-3 filed with the Commission, in each case providing
for an offering to be made on a continuous basis pursuant to Rule 415 under the
Securities Act relating to the offer and sale, from time to time, of the
Registrable Securities owned by the Initial Stockholders or the Fortress
Affiliate Stockholders (or any of their Permitted Transferees), as the case may
be, and any other Persons that at the time of the Shelf Notice meet the
definition of a Stockholder who elect to participate therein as provided in
Section 4.3(b) (a “Shelf Registration Statement”).

 

(b) The Initial Stockholders and their Permitted Transferees shall be entitled
to require the Company to file an unlimited number of Shelf Registration
Statements until such time as the Stockholders, together, Beneficially Own less
than a Registrable Amount.

 

(c) Within five business days after receipt of a Shelf Notice pursuant to
Section 4.3(a), the Company will deliver written notice thereof to each
Stockholder (excluding Fortress Affiliate Stockholders which have not signed a
joinder as contemplated by Section 2.1). Each Stockholder may elect to
participate in the Shelf Registration Statement by delivering to the Company a
written request to so participate.

 

(d) Subject to Section 4.3(e), the Company will use commercially reasonable
efforts to keep the Shelf Registration Statement continuously effective until
the date on which all Registrable Securities covered by the Shelf Registration
Statement have been sold thereunder in accordance with the plan and method of
distribution disclosed in the prospectus included in the Shelf Registration
Statement, or otherwise (the “Shelf Registration Effectiveness Period”).

13

 

(e) Notwithstanding anything to the contrary contained in this Agreement, the
Company shall be entitled, from time to time, by providing notice to the
Stockholders who elected to participate in the Shelf Registration Statement, to
require such Stockholders to suspend the use of the prospectus for sales of
Registrable Securities under the Shelf Registration Statement for a reasonable
period of time not to exceed 60 days in succession or 90 days in the aggregate
in any 12 month period (a “Suspension Period”) if the Board determines in good
faith and in its reasonable judgment that it is required to disclose in the
Shelf Registration Statement material, non-public information that the Company
has a bona fide business purpose for preserving as confidential. Immediately
upon receipt of such notice, the Stockholders covered by the Shelf Registration
Statement shall suspend the use of the prospectus until the requisite changes to
the prospectus have been made as required below. Any Suspension Period shall
terminate at such time as the public disclosure of such information is made.
After the expiration of any Suspension Period and without any further request
from a Stockholder, the Company shall as promptly as practicable prepare a
post-effective amendment or supplement to the Shelf Registration Statement or
the prospectus, or any document incorporated therein by reference, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, the prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.

 

(f) At any time, and from time-to-time, during the Shelf Registration
Effectiveness Period (except during a Suspension Period), each of the Initial
Stockholders, the Fortress Affiliate Stockholders or any of their Permitted
Transferees (in each case to the extent a Stockholder hereunder) may notify the
Company of their intent to sell Registrable Securities covered by the Shelf
Registration Statement (in whole or in part) in an Underwritten Offering (a
“Shelf Underwritten Offering”); provided that the Company shall not be obligated
to participate in more than four underwritten offerings during any twelve-month
period. Such notice shall specify (x) the aggregate number of Registrable
Securities requested to be registered in such Shelf Underwritten Offering and
(y) the identity of the Stockholder(s) requesting such Shelf Underwritten
Offering. Upon receipt by the Company of such notice, the Company shall promptly
comply with the applicable provisions of this Agreement, including those
provisions of Section 4.5 relating the Company’s obligation to make filings with
the Commission, assist in the preparation and filing with the Commission of
prospectus supplements and amendments to the Shelf Registration Statement,
participate in “road shows,” agree to customary “lock-up” agreements with
respect to the Company’s securities and obtain “comfort” letters, and the
Company shall take such other actions as necessary or appropriate to permit the
consummation of such Shelf Underwritten Offering as promptly as practicable.
Each Shelf Underwritten Offering shall be for the sale of a number of
Registrable Securities equal to or greater than the Registrable Amount. In any
Shelf Underwritten Offering, the Company shall select the investment bank(s) and
managers that will serve as lead or co-managing underwriters with respect to the
offering of such Registrable Securities, which shall be reasonably acceptable to
the Stockholders participating in such Shelf Underwritten Offering that hold a
majority of the Registrable Securities included in such Shelf Underwritten
Offering.

14

 

Section 4.4 Withdrawal Rights. Any Stockholder having notified or directed the
Company to include any or all of its Registrable Securities in a registration
statement under the Securities Act shall have the right to withdraw any such
notice or direction with respect to any or all of the Registrable Securities
designated by it for registration by giving written notice to such effect to the
Company prior to the effective date of such registration statement. In the event
of any such withdrawal, the Company shall not include such Registrable
Securities in the applicable registration and such Registrable Securities shall
continue to be Registrable Securities for all purposes of this Agreement. No
such withdrawal shall affect the obligations of the Company with respect to the
Registrable Securities not so withdrawn; provided, however, that in the case of
a Demand Registration, if such withdrawal shall reduce the number of Registrable
Securities sought to be included in such registration below the Registrable
Amount, then the Company shall as promptly as practicable give each holder of
Registrable Securities sought to be registered notice to such effect and, within
ten days following the mailing of such notice, such holder(s) of Registrable
Securities still seeking registration shall, by written notice to the Company,
elect to register additional Registrable Securities, when taken together with
elections to register Registrable Securities by its Permitted Transferees, to
satisfy the Registrable Amount or elect that such registration statement not be
filed or, if theretofore filed, be withdrawn. During such ten day period, the
Company shall not file such registration statement if not theretofore filed or,
if such registration statement has been theretofore filed, the Company shall not
seek, and shall use commercially reasonable efforts to prevent, the
effectiveness thereof.

 

Section 4.5 Registration Procedures.

 

(a) If and whenever the Company is required to use commercially reasonable
efforts to effect the registration of any Registrable Securities under the
Securities Act as provided in Sections 4.1, 4.2 and 4.3, the Company shall as
promptly as practicable (in each case, to the extent applicable):

 

(i) prepare and file with the Commission a registration statement to effect such
registration, cause such registration statement to become effective at the
earliest possible date permitted under the rules and regulations of the
Commission, and thereafter use commercially reasonable efforts to cause such
registration statement to remain effective pursuant to the terms of this
Agreement; provided, however, that the Company may discontinue any registration
of its securities which are not Registrable Securities at any time prior to the
effective date of the registration statement relating thereto; provided, further
that before filing such registration statement or any amendments thereto, the
Company will furnish to the counsel selected by the holders of Registrable
Securities which are to be included in such registration (“Selling Holders”)
copies of all such documents proposed to be filed, which documents will be
subject to the review of and comment by such counsel (it being understood that
counsel to the Selling Holders will conduct its review and provide any comments
promptly);

 

(ii) prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to such registration statement and
the prospectus used in connection therewith and any Exchange Act reports
incorporated by reference therein as may be necessary to keep such registration
statement effective and to comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such registration
statement until the earlier of such time as all of such securities have been
disposed of in accordance with the intended methods of disposition by the
Selling Holder(s) set forth in such registration statement or (i) in the case of
a Demand Registration pursuant to Section 4.1, the expiration of 60 days after
such registration statement becomes effective or (ii) in the case of a Piggyback
Registration pursuant to Section 4.2, the expiration of 60 days after such
registration statement becomes effective or (iii) in the case of a Shelf
Registration pursuant to Section 4.3, the Shelf Registration Effectiveness
Period;

15

 

(iii) furnish to each Selling Holder and each underwriter, if any, of the
securities being sold by such Selling Holder such number of conformed copies of
such registration statement and of each amendment and supplement thereto (in
each case including all exhibits), such number of copies of the prospectus
contained in such registration statement (including each preliminary prospectus
and any summary prospectus) and any other prospectus filed under Rule 424 under
the Securities Act, in conformity with the requirements of the Securities Act,
and any Issuer Free Writing Prospectus and such other documents as such Selling
Holder and underwriter, if any, may reasonably request in order to facilitate
the public sale or other disposition of the Registrable Securities owned by such
Selling Holder;

 

(iv) use commercially reasonable efforts to register or qualify such Registrable
Securities covered by such registration statement under such other securities
laws or blue sky laws of such jurisdictions as any Selling Holder and any
underwriter of the securities being sold by such Selling Holder shall reasonably
request, and take any other action which may be reasonably necessary or
advisable to enable such Selling Holder and underwriter to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
Selling Holder, except that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause (iv)
be obligated to be so qualified, to subject itself to taxation in any such
jurisdiction or to file a general consent to service of process in any such
jurisdiction;

 

(v) use best efforts to cause such Registrable Securities to be listed on each
securities exchange on which similar securities issued by the Company are then
listed and, if no such securities are so listed, use commercially reasonable
efforts to cause such Registrable Securities to be listed on the NYSE or the
Nasdaq Stock Market;

 

(vi) use commercially reasonable efforts to cause such Registrable Securities
covered by such registration statement to be registered with or approved by such
other governmental agencies or authorities as may be necessary to enable the
Selling Holder(s) thereof to consummate the disposition of such Registrable
Securities;

 

(vii) in connection with an Underwritten Offering, obtain for each Selling
Holder and underwriter:

 

(1) an opinion of counsel for the Company, covering the matters customarily
covered in opinions requested in underwritten offerings and such other matters
as may be reasonably requested by such Selling Holder and underwriters, and

16

 

(2) a “comfort” letter (or, in the case of any such Person which does not
satisfy the conditions for receipt of a “comfort” letter specified in AU Section
634 of the AICPA Professional Standards, an “agreed upon procedures” letter)
signed by the independent registered public accountants who have certified the
Company’s financial statements included in such registration statement (and, if
necessary, any other independent registered public accountant of any Subsidiary
of the Company or any business acquired by the Company from which financial
statements and financial data are, or are required to be, included in the
registration statement);

 

(viii) promptly make available for inspection by any Selling Holder, any
underwriter participating in any disposition pursuant to any registration
statement, and any attorney, accountant or other agent or representative
retained by any such Selling Holder or underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”), as shall be
reasonably necessary to enable such Selling Holder or underwriter to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information requested by any such Inspector in
connection with such registration statement promptly; provided, however, that,
unless the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement or the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction, the Company shall not be required to provide any
information under this subparagraph (viii) if (i) the Company believes, after
consultation with counsel for the Company, that to do so would cause the Company
to forfeit an attorney-client privilege that was applicable to such information
or (ii) if either (A) the Company has requested and been granted from the
Commission confidential treatment of such information contained in any filing
with the Commission or documents provided supplementally or otherwise or (B) the
Company reasonably determines in good faith that such Records are confidential
and so notifies the Inspectors in writing unless prior to furnishing any such
information with respect to (i) or (ii) such holder of Registrable Securities
requesting such information agrees, and causes each of its Inspectors, to enter
into a confidentiality agreement on terms reasonably acceptable to the Company;
and provided, further, that each Holder of Registrable Securities agrees that it
will, upon learning that disclosure of such Records is sought in a court of
competent jurisdiction, give notice to the Company and allow the Company, at its
expense, to undertake appropriate action and to prevent disclosure of the
Records deemed confidential;

 

(ix) promptly notify in writing each Selling Holder and the underwriters, if
any, of the following events:

 

(1) the filing of the registration statement, the prospectus or any prospectus
supplement related thereto, any Issuer Free Writing Prospectus or post-effective
amendment to the registration statement, and, with respect to the registration
statement or any post-effective amendment thereto, when the same has become
effective;

17

 

(2) any request by the Commission for amendments or supplements to the
registration statement or the prospectus or for additional information;

 

(3) the issuance by the Commission of any stop order suspending the
effectiveness of the registration statement or the initiation of any proceedings
by any Person for that purpose;

 

(4) when any Issuer Free Writing Prospectus includes information that may
conflict with the information contained in the registration statement; and

 

(5) the receipt by the Company of any notification with respect to the
suspension of the qualification of any Registrable Securities for sale under the
securities or blue sky laws of any jurisdiction or the initiation or threat of
any proceeding for such purpose;

 

(x) notify each Selling Holder, at any time when a prospectus relating thereto
is required to be delivered under the Securities Act, upon discovery that, or
upon the happening of any event as a result of which, the prospectus included in
such registration statement, as then in effect, includes an untrue statement of
a material fact or omits to state any material fact required to be stated
therein or necessary to make the statements therein not misleading, and, at the
request of any Selling Holder, promptly prepare and furnish to such Selling
Holder a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading;

 

(xi) use every reasonable best effort to obtain the withdrawal of any order
suspending the effectiveness of such registration statement;

 

(xii) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission, and make available to
Selling Holders, as promptly as practicable, an earnings statement covering the
period of at least 12 months, but not more than 18 months, beginning with the
first day of the Company’s first full quarter after the effective date of such
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(xiii) use its reasonable best efforts to assist Stockholders who made a request
to the Company to provide for a third party “market maker” for the Common Stock;
provided, however, that the Company shall not be required to serve as such
“market maker;”

18

 

(xiv) cooperate with any Selling Holder and any underwriter and the managing
underwriter to facilitate the timely preparation and delivery of certificates
(which shall not bear any restrictive legends unless required under applicable
law), if necessary or appropriate, representing securities sold under any
registration statement, and enable such securities to be in such denominations
and registered in such names as the managing underwriter or such Selling Holder
may request and keep available and make available to the Company’s transfer
agent prior to the effectiveness of such registration statement a supply of such
certificates as necessary or appropriate;

 

(xv) have appropriate officers of the Company prepare and make presentations at
any “road shows” and before analysts and rating agencies, as the case may be,
take other actions to obtain ratings for any Registrable Securities (if they are
eligible to be rated) and otherwise use its reasonable best efforts to cooperate
as reasonably requested by the Selling Holders and the underwriters in the
offering, marketing or selling of the Registrable Securities;

 

(xvi) have appropriate officers of the Company, and cause representatives of the
Company’s independent registered public accountants, to participate in any due
diligence discussions reasonably requested by any Selling Holder or any
underwriter;

 

(xvii) if requested by any underwriter, agree, and cause the Company and any
directors or officers of the Company to agree, to be bound by customary
“lock-up” agreements restricting the ability to dispose of Company securities;

 

(xviii) if requested by any Selling Holders or any underwriter, promptly
incorporate in the registration statement or any prospectus, pursuant to a
supplement or post-effective amendment if necessary, such information as such
Selling Holders may reasonably request to have included therein, including
information relating to the “Plan of Distribution” of the Registrable
Securities;

 

(xix) cooperate and assist in any filings required to be made with the FINRA and
in the performance of any due diligence investigation by any underwriter that is
required to be undertaken in accordance with the rules and regulations of the
FINRA;

 

(xx) otherwise use reasonable best efforts to cooperate as reasonably requested
by the Selling Holders and the underwriters in the offering, marketing or
selling of the Registrable Securities;

 

(xxi) otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the Commission and all reporting
requirements under the rules and regulations of the Exchange Act; and

 

(xxii) use reasonable best efforts to take any action requested by the Selling
Holders, including any action described in clauses (i) through (xxi) above to
prepare for and facilitate any “over-night deal” or other proposed sale of
Registrable Securities over a limited timeframe.

19

 

The Company may require each Selling Holder and each underwriter, if any, to
furnish the Company in writing such information regarding each Selling Holder or
underwriter and the distribution of such Registrable Securities as the Company
may from time to time reasonably request to complete or amend the information
required by such registration statement.

 

(b) Without limiting any of the foregoing, in the event that the offering of
Registrable Securities is to be made by or through an underwriter, the Company
shall enter into an underwriting agreement with a managing underwriter or
underwriters containing representations, warranties, indemnities and agreements
customarily included (but not inconsistent with the covenants and agreements of
the Company contained herein) by an issuer of common stock in underwriting
agreements with respect to offerings of common stock for the account of, or on
behalf of, such issuers. In connection with any offering of Registrable
Securities registered pursuant to this Agreement, the Company shall furnish to
the underwriter, if any (or, if no underwriter, the Selling Holder), unlegended
certificates representing ownership of the Registrable Securities being sold
(unless, in the Company’s sole discretion, such Registrable Securities are to be
issued in uncertificated form pursuant to the customary arrangements for issuing
shares in such form), in such denominations as requested and instruct any
transfer agent and registrar of the Registrable Securities to release any stop
transfer order with respect thereto.

 

(c) Each Selling Holder agrees that upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 4.5(a)(ix), such
Selling Holder shall forthwith discontinue such Selling Holder’s disposition of
Registrable Securities pursuant to the applicable registration statement and
prospectus relating thereto until such Selling Holder’s receipt of the copies of
the supplemented or amended prospectus contemplated by Section 4.5(a)(ix) and,
if so directed by the Company, deliver to the Company, at the Company’s expense,
all copies, other than permanent file copies, then in such Selling Holder’s
possession of the prospectus current at the time of receipt of such notice
relating to such Registrable Securities. In the event the Company shall give
such notice, any applicable 60 day period during which such registration
statement must remain effective pursuant to this Agreement shall be extended by
the number of days during the period from the date of giving of a notice
regarding the happening of an event of the kind described in Section 4.5(a)(ix)
to the date when all such Selling Holders shall receive such a supplemented or
amended prospectus and such prospectus shall have been filed with the
Commission.

20

 

Section 4.6 Registration Expenses.

 

(a) All expenses incident to the Company’s performance of, or compliance with,
its obligations under this Agreement including (i)(A) all registration and
filing fees, all fees and expenses of compliance with securities and “blue sky”
laws, (B) all fees and expenses associated with filings required to be made with
FINRA (including, if applicable, the fees and expenses of any “qualified
independent underwriter” as such term is defined in FINRA Rule 5121 or the
equivalent rule incorporated into the FINRA rulebook), (C) all fees and expenses
of compliance with securities and “blue sky” laws, (D) all printing (including
expenses of printing certificates, if any, for the Registrable Securities in a
form eligible for deposit with the Depository Trust Company and of printing
prospectuses if the printing of prospectuses and Issuer Free Writing
Prospectuses is requested by a holder of Registrable Securities) and copying
expenses, (E) all messenger and delivery expenses, (F) all fees and expenses of
the Company’s independent certified public accountants and counsel (including
with respect to “comfort” letters, “agreed-upon procedures” letter and
opinions), (G) fees and expenses of one counsel to the Stockholders selling in
such registration (which firm shall be selected by the Stockholders selling in
such registration that hold a majority of the Registrable Securities included in
such registration), (H) except as provided in clause (ii) below, the fees and
expenses (including underwriting discounts and commissions and transfer taxes)
of every nationally recognized investment bank engaged in connection with a
Demand Registration or a Piggyback Registration that is not an Underwritten
Offering, (collectively, the “Registration Expenses”) and (ii) any expenses
described in clauses (i)(A) through (H) above incurred in connection with the
marketing and sale of Registrable Securities (“Offering Expenses”) shall be
borne by the Company, regardless of whether a registration is effected,
marketing is commenced or sale is made. The Company will pay its internal
expenses (including all salaries and expenses of its officers and employees
performing legal or accounting duties, the expense of any annual audit and the
expense of any liability insurance) and the expenses and fees for listing the
securities to be registered on each securities exchange and included in each
established over-the-counter market on which similar securities issued by the
Company are then listed or traded.

 

(b) Each Selling Holder shall pay its portion of all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale of such Selling
Holder’s Registrable Securities pursuant to any registration.

 

ARTICLE V

 

INDEMNIFICATION

 

Section 5.1 General Indemnification. The Company agrees to indemnify and hold
harmless the Initial Stockholders and each of the officers, directors,
employees, members, managers, partners and agents or Affiliates of the Initial
Stockholders against any and all losses, claims, damages, liabilities and
expenses (including reasonable expenses of investigation and reasonable
attorneys’ fees and expenses) (collectively, the “Losses”), in each case, based
on, arising out of, resulting from or in connection with any claim, action,
cause of action, suit, proceeding or investigation, whether civil, criminal,
administrative, investigative or other (collectively, “Actions”), based on,
arising out of, pertaining to or in connection with (i) the ownership or the
operation of the assets or properties, and the operation or conduct of the
business of, including contracts entered into by, the Company, whether before,
on or after the date hereof (ii) any other activity that the Company or its
Subsidiaries engages in and (iii) any untrue statement or alleged untrue
statement of a material fact contained in any Filing or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, other than
misstatements or omissions made in reliance on information relating to and
furnished by the Initial Stockholders in writing expressly for use in the
preparation of such Filing. The indemnity agreement contained in this Section
5.1 shall be applicable whether or not any Action or the facts or transactions
giving rise to such Action arose prior to, on or subsequent to the date of this
Agreement.

21

 

Section 5.2 Registration Statement Indemnification.

 

(a) The Company agrees to indemnify and hold harmless, to the fullest extent
permitted by law, each Selling Holder, its officers, directors, employees,
managers, members, partners and Affiliates, such Selling Holder or such other
indemnified Person from and against all Losses caused by, resulting from or
relating to any untrue statement (or alleged untrue statement) of a material
fact contained in any registration statement, any Issuer Free Writing
Prospectus, any prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission (or alleged omission) of a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except
insofar as the same are caused by any information furnished in writing to the
Company by such Selling Holder expressly for use therein. In connection with an
Underwritten Offering and without limiting any of the Company’s other
obligations under this Agreement, the Company shall also indemnify such
underwriters, their officers, directors, employees and agents and each Person
who controls (within the meaning of Section 15 of the Securities Act and Section
20 of the Exchange Act) such underwriters or such other indemnified Person to
the same extent as provided above with respect to the indemnification (and
exceptions thereto) of the holders of Registrable Securities being sold.
Reimbursements payable pursuant to the indemnification contemplated by this
Section 5.2(a) will be made by periodic payments during the course of any
investigation or defense, as and when bills are received or expenses incurred.

 

(b) In connection with any registration statement in which a holder of
Registrable Securities is participating, each such Selling Holder will furnish
to the Company in writing information regarding such Selling Holder’s ownership
of Registrable Securities and its intended method of distribution thereof and,
to the extent permitted by law, shall, severally and not jointly, indemnify the
Company, its directors, officers, employees and agents and each Person who
controls (within the meaning of Section 15 of the Securities Act and Section 20
of the Exchange Act) the Company or such other indemnified Person against all
Losses caused by any untrue statement of material fact contained in the
registration statement, any Issuer Free Writing Prospectus, any prospectus or
preliminary prospectus or any amendment thereof or supplement thereto or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, but only to the extent that such untrue statement or
omission is caused by and contained in such information so furnished in writing
by such Selling Holder expressly for use therein; provided, however, that each
Selling Holder’s obligation to indemnify the Company hereunder shall, to the
extent more than one Selling Holder is subject to the same indemnification
obligation, be apportioned between each Selling Holder based upon the net amount
received by each Selling Holder from the sale of Registrable Securities, as
compared to the total net amount received by all of the Selling Holders of
Registrable Securities sold pursuant to such registration statement.
Notwithstanding the foregoing, no Selling Holder shall be liable to the Company
for amounts in excess of the lesser of (i) such apportionment and (ii) the net
amount received by such holder in the offering giving rise to such liability.

22

 

Section 5.3 Contribution.

 

(a) If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons. In determining the amount of contribution to which the respective
Persons are entitled, there shall be considered the Persons’ relative knowledge
and access to information concerning the matter with respect to which the claim
was asserted, the opportunity to correct and prevent any statement or omission,
and other equitable considerations appropriate under the circumstances. It is
hereby agreed that it would not necessarily be equitable if the amount of such
contribution were determined by pro rata or per capita allocation. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not found guilty of such fraudulent misrepresentation. Notwithstanding the
foregoing, no Selling Holder or transferee thereof shall be required to make a
contribution in excess of the net amount received by such holder from its sale
of Registrable Securities in connection with the offering that gave rise to the
contribution obligation.

 

Section 5.4 Procedure.

 

(a) Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been materially prejudiced by such failure to provide
such notice on a timely basis.

 

(b) In any case in which any such action is brought against any indemnified
party, and it notifies an indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein, and, to the extent
that it may wish, jointly with any other indemnifying party similarly notified,
to assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not (so long as it shall continue to have the right to
defend, contest, litigate and settle the matter in question in accordance with
this paragraph) be liable to such indemnified party hereunder for any legal or
other expense subsequently incurred by such indemnified party in connection with
the defense thereof other than reasonable costs of investigation, supervision
and monitoring (unless (i) such indemnified party reasonably objects to such
assumption on the grounds that there may be defenses available to it which are
different from or in addition to the defenses available to such indemnifying
party or (ii) the indemnifying party shall have failed within a reasonable
period of time to assume such defense and the indemnified party is or is
reasonably likely to be prejudiced by such delay, in either event the
indemnified party shall be promptly reimbursed by the indemnifying party for the
expenses incurred in connection with retaining separate legal counsel). The
indemnifying party shall lose its right to defend, contest, litigate and settle
a matter if it shall fail to diligently contest such matter (except to the
extent settled in accordance with the next following sentence).

23

 

Section 5.5 Other Matters.

 

(a) An indemnifying party shall not be liable for any settlement of an Action
effected without its consent. No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened Action in respect of which any indemnified party is or could have
been a party and indemnity could have been sought hereunder by such indemnified
party, unless such settlement includes an unconditional release of such
indemnified party from all liability on claims that are the subject matter of
such Action.

 

(b) Any Losses for which an indemnified party is entitled to indemnification or
contribution under this Article V shall be paid by the indemnifying party to the
indemnified party as such Losses are incurred. The indemnity and contribution
agreements contained in this Article V shall remain operative and in full force
and effect, regardless of (i) any investigation made by or on behalf of any
Indemnitee, the Company, its directors or officers, or any person controlling
the Company, and (ii) any termination of this Agreement.

 

(c) The parties hereto shall, and shall cause their respective Subsidiaries to,
cooperate with each other in a reasonable manner with respect to access to
unprivileged information and similar matters in connection with any Action. The
provisions of this Article V are for the benefit of, and are intended to create
third party beneficiary rights in favor of, each of the indemnified parties
referred to herein.

 

(d) Not less than three days before the expected filing date of each
registration statement pursuant to this Agreement, the Company shall notify each
Stockholder who has timely provided the requisite notice hereunder entitling the
Stockholder to register Registrable Securities in such registration statement of
the information, documents and instruments from such Stockholder that the
Company or any underwriter reasonably requests in connection with such
registration statement, including, but not limited to a questionnaire, custody
agreement, power of attorney, lock-up letter and underwriting agreement (the
“Requested Information”). If the Company has not received, on or before the day
before the expected filing date, the Requested Information from such
Stockholder, the Company may file the Registration Statement without including
Registrable Securities of such Stockholder. The failure to so include in any
registration statement the Registrable Securities of a Stockholder (with regard
to that registration statement) shall not in and of itself result in any
liability on the part of the Company to such Stockholder.

 

ARTICLE VI

 

SERVICES

 

Section 6.1 Tax Services. For a period of up to twelve months following the date
of this Agreement, the Company agrees to continue to provide to the Initial
Stockholders and their Affiliates tax, accounting, recordkeeping services (the
“Services”) in a manner consistent with past practice prior to the date of this
Agreement. The Initial Stockholders shall reimburse the Company on a quarterly
basis for all Third-Party Costs. For purposes of this section, “Third-Party
Costs” means all payments by the Company or any of its subsidiaries to third
parties reasonably attributable to the provision of the Services. The Initial
Stockholders may terminate the Services (and the obligation to reimburse the
Company for Third-Party Costs) upon not less than 30 days written notice to the
Company.

24

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1 Headings. The headings in this Agreement are for convenience of
reference only and shall not control or effect the meaning or construction of
any provisions hereof.

 

Section 7.2 Entire Agreement. (a) This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter contained herein, and there are no restrictions, promises,
representations, warranties, covenants, conditions or undertakings with respect
to the subject matter hereof, other than those expressly set forth or referred
to herein. This Agreement supersedes all prior agreements and understandings
between the parties hereto with respect to the subject matter hereof.

 

Section 7.3 Further Actions; Cooperation. Each of the Stockholders agrees to use
its reasonable efforts to take, or cause to be taken, all actions and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all things necessary, proper or advisable to give effect to the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, each of the Stockholders (i) acknowledges that such Stockholder will
prepare and file with the Commission filings under the Exchange Act, including
under Section 13(d) of the Exchange Act, relating to its Beneficial Ownership of
the Common Stock and (ii) agrees to use its reasonable efforts to assist and
cooperate with the other parties in promptly preparing, reviewing and executing
any such filings under the Exchange Act, including any amendments thereto.

 

Section 7.4 Notices. All notices, requests, consents and other communications
hereunder to any party shall be deemed to be sufficient if contained in a
written instrument delivered in person or sent by facsimile, nationally
recognized overnight courier or first class registered or certified mail, return
receipt requested, postage prepaid, addressed to such party at the address set
forth below or such other address as may hereafter be designated on the
signature pages of this Agreement or in writing by such party to the other
parties:

 

If to the Initial Stockholders, to:

 

Intrawest Europe Holdings S.à r.l.

c/o Fortress Investment Group LLC

1345 Avenue of the Americas, 46th Floor

New York, NY 10105

Fax: (212) 798-6122

Email: rnardone@fortress.com

Attn: Randal A. Nardone

25

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY 10036-6522
Fax: (212) 735-2000
Email: gregory.fernicola@skadden.com
Attn: Gregory A. Fernicola, Esq.

 

If to the Company, to:

 

Intrawest Resorts Holdings, Inc.
1621 18th Street, Suite 300
Denver, Colorado 80202
Email: JGoldstein@intrawest.com
Attn: Joshua B. Goldstein, Esq.

 

If to a Stockholder that is not one of the Initial Stockholders, then to the
address set forth in the written agreement of such Stockholder provided for in
Section 2.1 hereof.

 

All such notices, requests, consents and other communications shall be deemed to
have been given or made if and when received (including by overnight courier) by
the parties at the above addresses or sent by email, facsimile, with
confirmation received, to the email addresses or facsimile numbers specified
above (or at such other address or facsimile number for a party as shall be
specified by like notice). Any notice delivered by any party hereto to any other
party hereto shall also be delivered to each other party hereto simultaneously
with delivery to the first party receiving such notice.

 

Section 7.5 Applicable Law. The substantive laws of the State of New York shall
govern the interpretation, validity and performance of the terms of this
Agreement, without regard to conflicts of law doctrines.

 

Section 7.6 Severability. The provisions of this Agreement are independent of
and separable from each other. The invalidity, illegality or unenforceability of
one or more of the provisions of this Agreement in any jurisdiction shall not
affect the validity, legality or enforceability of the remainder of this
Agreement, including any such provisions, in any other jurisdiction, it being
intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by law. The parties hereto shall
endeavor in good faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provision, as applicable.

26

 

Section 7.7 Successors and Assigns. Except as otherwise provided herein, all the
terms and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the respective successors and permitted
assigns of the parties hereto. No Stockholder may assign any of its rights
hereunder to any Person other than a Permitted Transferee. Each Permitted
Transferee of any Stockholder shall be subject to all of the terms of this
Agreement, and by taking and holding such shares such Person shall be entitled
to receive the benefits of and be conclusively deemed to have agreed to be bound
by and to comply with all of the terms and provisions of this Agreement;
provided, however, no transfer of rights permitted hereunder shall be binding
upon or obligate the Company unless and until (i) if required under Section 2.1
hereof, the Company shall have received written notice of such transfer and the
joinder of the transferee provided for in Section 2.1 hereof, and (ii) such
transferee can establish Beneficial Ownership or ownership of record of a
Registrable Amount (whether individually or together with its Affiliates that
are Stockholders or transferees of Stockholders and, if applicable, its other
Permitted Transferees that are Stockholders or transferees of Stockholders). The
Company may not assign any of its rights or obligations hereunder without the
prior written consent of each of the Stockholders, and any assignment attempted
or effected without obtaining such required consent shall be null and void.
Notwithstanding the foregoing, no successor or assignee of the Company shall
have any rights granted under this Agreement until such Person shall acknowledge
its rights and obligations hereunder by a signed written statement of such
Person’s acceptance of such rights and obligations.

 

Section 7.8 Amendments. This Agreement may not be amended, modified or
supplemented unless such amendment, modification or supplement is in writing and
signed by each of the Stockholders and the Company.

 

Section 7.9 Waiver. The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver by a party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in a writing signed by the party against
whom the waiver is to be effective, and no waiver in any one or more instances
shall be deemed to be a further or continuing waiver of any such condition or
breach in other instances or a waiver of any other condition or breach of any
other term, covenant, representation or warranty.

 

Section 7.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

 

Section 7.11 Submission To Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT AND ANY ACTION FOR ENFORCEMENT OF ANY JUDGMENT IN
RESPECT THEREOF MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN
THE BOROUGH OF MANHATTAN OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
PARTY HERETO HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY
AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND
THE APPELLATE COURTS THEREOF. EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH PARTY AT THE ADDRESS FOR NOTICES SET FORTH HEREIN. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT BROUGHT IN THE
COURTS REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE PARTIES HERETO
WAIVE THEIR RIGHT TO A JURY TRIAL WITH RESPECT TO DISPUTES HEREUNDER.

27

 

Section 7.12 Injunctive Relief. Each party hereto acknowledges and agrees that a
violation of any of the terms of this Agreement will cause the other parties
irreparable injury for which an adequate remedy at law is not available.
Therefore, the Stockholders agree that each party shall be entitled to, an
injunction, restraining order, specific performance or other equitable relief
from any court of competent jurisdiction, restraining any party from committing
any violations of the provisions of this Agreement, without the need to post a
bond or prove the inadequacy of monetary damages.

 

Section 7.13 Recapitalizations, Exchanges, Etc. Affecting the Shares of Common
Stock; New Issuance. The provisions of this Agreement shall apply, to the full
extent set forth herein, with respect to Company Securities and to any and all
equity or debt securities of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets, or otherwise) which
may be issued in respect of, in exchange for, or in substitution of, such
Company Securities and shall be appropriately adjusted for any stock dividends,
splits, reverse splits, combinations, reclassifications, recapitalizations,
reorganizations and the like occurring after the date hereof.

 

Section 7.14 Termination. Upon the mutual consent of all of the parties hereto
or, with respect to each Stockholder, at such earlier time as such Stockholder
and its Affiliates and Permitted Transferees ceases to Beneficially Own a
Registrable Amount, the terms of this Agreement shall terminate, and be of no
further force and effect; provided, however, that the following shall survive
the termination of this Agreement: (i) the provisions of Sections 4.2 (which
shall terminate, and be of no further force and effect, with respect to each
Stockholder, at such time as such Stockholder and its Affiliates and Permitted
Transferees ceases to Beneficially Own a Registrable Amount), 4.6, Article 5,
7.5, 7.11, this Section 7.14 and Section 7.15; (ii) the rights with respect to
the breach of any provision hereof by the Company and (iii) any registration
rights vested or obligations accrued as of the date of termination of this
Agreement to the extent, in the case of registration rights so vested, if such
Stockholder ceases to meet the definition of a Stockholder under this Agreement
subsequent to the vesting of such registration rights as a result of action
taken by the Company.

 

Section 7.15 Third Party Beneficiary. FIG LLC shall be a third party beneficiary
to the agreements made hereunder between the Company and the Initial
Stockholders and shall have the right to enforce such agreements directly to the
extent it deems such enforcement necessary or advisable to protect its rights
hereunder.

28

 

Section 7.16 Rule 144. The Company covenants and agrees that it will file the
reports required to be filed by it under the Securities Act and the Exchange Act
and the rules and regulations adopted by the Commission thereunder (or, if it is
not required to file such reports, it will, upon the request of any holder of
Registrable Securities, make publicly available other information so long as
necessary to permit sales in compliance with Rule 144 under the Securities Act),
and it will take such further reasonable action, to the extent required from
time to time to enable such holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 under the Securities Act, as such Rule 144 may be amended
from time to time, or any similar rule or regulation hereafter adopted by the
Commission. Upon the reasonable request of any holder of Registrable Securities,
the Company will deliver to such holder a written statement as to whether it has
complied with such information and filing requirements.

 

Section 7.17 Information. The Company covenants and agrees that for so long as
the Stockholders, together, have Beneficial Ownership of at least 1% of the
Voting Power of the Company, it will provide or cause to be provided, upon
request, to persons affiliated with FIG LLC who are covered by applicable FIG
LLC confidentiality policies, all information about the Company and its
operations as the Company would ordinarily provide to a director upon his or her
request.

 

[Remainder of page left blank intentionally]

29

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly as of the date first above
written.

 

  INTRAWEST RESORTS HOLDINGS, INC.         By:  /s/ Joshua B. Goldstein    
Name: JOSHUA B. GOLDSTEIN     Title: Senior Vice President
Chief General Counsel         INTRAWEST EUROPE HOLDINGS S.À R.L.         By:    
  Name:     Title:         INTRAWEST S.À R.L.         By:     Name:     Title:

 

[Signature Page to Stockholders Agreement]

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly as of the date first above
written.

 

  INTRAWEST RESORTS HOLDINGS, INC.         By:        Name:     Title:        
INTRAWEST EUROPE HOLDINGS S.À R.L.         By: /s/ Cameron MacDougall     Name:
Cameron MacDougall     Title: Authorized Signatory         INTRAWEST S.À R.L.  
      By: /s/ Cameron MacDougall     Name: Cameron MacDougall     Title:
Authorized Signatory

 

[Signature Page to Stockholders Agreement]

 